Citation Nr: 1525195	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-19 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left upper extremity ulnar nerve lesions.

2.  Entitlement to service connection for right upper extremity ulnar nerve lesions.

3.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for ulnar lesions of the upper extremities and granted service connection and an initial rating for anxiety disorder, claimed as posttraumatic stress disorder (PSD) "PTSD/Medical/Veteran Evidence"; respectively.

The RO provided notice to the Veteran in December 2009 and December 2010 indicating that his claim had been denied in December 2007, and that new and material evidence would be required to reopen the claim after a final denial.  As discussed below, the ulnar nerve claim is deemed to be a new claim for service connection for a separate and distinct diagnosis.  

A claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim based upon another diagnosis or injury.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  If a new claim is not based upon a diagnosed disease or injury that is distinct from a previously considered claim, VA must evaluate whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).   

The Veteran's claim in August 2007 was for peripheral neuropathy of the upper (and lower) extremities.  The November 2007 rating decision (with notice in December 2007) granted service connection for peripheral neuropathy of the lower extremities, as secondary to diabetes, but denied service connection for bilateral carpal tunnel syndrome (which was noted to be claimed as peripheral neuropathy).  In October 2009, the Veteran submitted a claim for compensation for "ulnar nerve lesions, bilateral, neuropathy" and for "peripheral neuropathy."  In a December 2009 letter, the RO characterized the current claim as service connection for peripheral neuropathy of the upper extremities, also claimed as ulnar nerve lesions and bilateral neuropathy, and indicated that this claim had previously been denied for carpal tunnel syndrome.  In a December 2010 amended notice letter, the RO informed the Veteran that he had previously been denied service connection for ulnar nerve lesions of the upper extremities associated with diabetes in December 2007.  In a February 2011 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper extremities (noted to be claimed as "hands"), as associated with diabetes.  Further, as discussed below, evidence shows that the Veteran's conditions of carpal tunnel syndrome (which has not been claimed in the current proceedings) and ulnar nerve lesions of the upper extremities are separate and distinct diagnoses from his already service-connected peripheral neuropathy.  Thus, the current claim for ulnar nerve lesions is a new claim for service connection, not a claim to reopen.  Id. 

The Veteran raised the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) in his June 2013 substantive appeal.  The Board deems the June 2010 rating decision to have granted service connection for PTSD inasmuch as that disability was listed on the rating decision as a service connected condition.  Baughman v. Derwinski, 3 Vet. App. 1 Vet. App. 563 (1991).

The issue of entitlement to a higher initial rating for anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The Veteran's diagnosed ulnar nerve lesions of the upper extremities are separate from his service-connected peripheral neuropathy of the upper extremities, and proximately due to his service-connected diabetes. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for left upper extremity ulnar nerve lesions have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for service connection for right upper extremity ulnar nerve lesions have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for ulnar nerve lesions of the upper extremities, arguing that they were caused by his service-connected diabetes mellitus, Type II.  There is no argument or indication that the claimed condition is directly related to service, to include Agent Orange exposure in Vietnam.  

As discussed below, however, there is evidence establishing that the ulnar nerve lesions were at least as likely as caused by the Veteran's diabetes, and that they are separate conditions from his already service-connected diabetes complication of peripheral neuropathy.  Thus, service connection is warranted on a secondary basis.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Although the Veteran and his private treatment records frequently refer to his peripheral neuropathy and ulnar nerve lesions together, the VA and private medical evidence clearly shows that these are, in fact, separately diagnosed conditions.  

Private records in August 2008 noted complaints of symptoms in the hands involving both the median and ulnar distributions.  In April 2009, ENG/NCV studies were noted to be consistent with bilateral ulnar neuropathies at the level of the elbows and also bilateral carpal tunnel syndrome (CTS).  The diagnoses were polyneuropathy in diabetes, bilateral CTS, ulnar nerve lesions, and ulnar neuropathy.  The Veteran underwent decompression of the ulnar nerves in April and May 2009. 

A March 2010 VA peripheral nerves examiner diagnosed status post ulnar nerve transposition for the bilateral arms, peripheral neuropathy of the bilateral hands, and CTS of the bilateral wrists.  The examiner noted that a 2009 nerve conduction study (NCS) was consistent with bilateral ulnar neuropathies at elbows and bilateral CTS.  

Several subsequent VA examiners noted that general diabetic peripheral neuropathy is a separate condition with distinct symptoms from his ulnar neuropathy (and CTS).  See VA examinations in June 2010, January 2012 (reports for diabetes and peripheral nerves).  Moreover, VA records include the results of EMG/NCVs in September 2008 and September 2011, which showed CTS and ulnar neuropathies.  

With regard to the cause of the separately diagnosed ulnar neuropathies, the Veteran has made competent reports of what his provider told him, namely, that his diabetes had caused ulnar neuropathy and nerve lesions.  See, e.g., April 2011 and June 2013 statements.  Private records noted several times that the Veteran's peripheral neuropathy was likely due to diabetes.  See, e.g., November 2008 and December 2009 records.  Further, in a May 2009 medical record, the Veteran's private neurological provider documented that the Veteran had asked about any relationship between his ulnar neuropathy and diabetes, and stated his medical opinion that long-standing diabetics are predisposed to the development of entrapment neuropathies.

The June 2010 VA peripheral nerves examiner was unable to give an opinion as to whether the Veteran's ulnar neuropathy was due to diabetes without speculation, noting that there was not a clear cause and effect association between the two conditions.  This "opinion" weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Although the January 2012 VA diabetes examiner again noted that the Veteran's distal sensory upper extremity peripheral neuropathy associated with diabetes was a separate condition from his carpal tunnel syndrome and ulnar neuropathy, he did not give an opinion as to the etiology of the ulnar neuropathy.

In light of the above, the evidence is in relative equipoise with regard to whether the Veteran's separately diagnosed bilateral ulnar neuropathies or ulnar nerve lesions was caused by his diabetes.  As such, reasonable doubt is resolved in his favor, and the claim is granted.  38 C.F.R. §§ 3.102, 3.310.  


ORDER

Service connection for left upper extremity ulnar nerve lesions is granted.

Service connection for right upper extremity ulnar nerve lesions is granted.


REMAND

The Veteran was last examined to determine the current severity of his service-connected anxiety disorder in January 2012.  The last medical evidence of records (including in VA's virtual processing systems) is dated in May 2013, with the last mental health treatment dated in November 2012.  The Veteran's representative argued in January 2015 that there were more recent records and a new examination was needed.  Prior evidence of record pertinent to mental health includes treatment from VA facilities, the Vet Center, and a private provider.  VA has a duty to assist in obtaining any outstanding, pertinent records that are sufficiently identified, and to provide an updated examination to assess the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records for his mental health disability, and to provide the necessary release for records not in VA's control, to include any Vet Center records.  

If any requested records cannot be obtained, notify the Veteran of the attempts to get the records, and any further attempts that will be made, and allow an opportunity to provide the records.  All requests, responses, and all records received should be associated with the claims file.

2.  Then, schedule a new VA examination to determine the current severity of the Veteran's anxiety disorder, including a description of the level of occupational and social impairment due to mental health symptoms.  

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


